Cite as 2015 Ark. 300

               SUPREME COURT OF ARKANSAS
                                               Opinion Delivered July   2, 2015
      IN RE SUPREME COURT
      COMMITTEE ON MODEL
      JURY INSTRUCTIONS –
      CRIMINAL



                                    PER CURIAM

      Honorable Dan Ritchey, Circuit Judge, of Blytheville, Honorable Carlton Jones,

Circuit Judge, of Texarkana, Honorable Brent Haltom, Circuit Judge, of Texarkana,

Honorable Robin Carroll, Circuit Judge, of El Dorado, and Honorable Chuck Graham,

Prosecuting Attorney, of Lonoke, are reappointed to the Committee on Model Jury

Instructions–Criminal for three-year terms to expire on February 28, 2018. We thank these

members for their continued service on this important committee.